Exhibit Targa Resources, Inc. Subsidiary List Entity Name Jurisdiction of Formation Cedar Bayou Fractionators, L.P. Delaware Downstream Energy Ventures Co., L.L.C. Delaware Floridian Natural Gas Storage Company, LLC Delaware Gulf Coast Fractionators Texas Midstream Barge Company LLC Delaware Targa Bridgeline LLC Delaware Targa Canada Liquids Inc. British Columbia Targa Capital LLC Delaware Targa Downstream GP LLC Delaware Targa Downstream LP Delaware Targa Co-Generation LLC Delaware Targa Gas Marketing LLC Delaware Targa GP Inc. Delaware Targa Intrastate Pipeline LLC Delaware Targa Liquids GP LLC Delaware Targa Liquids Marketing and Trade Delaware Targa Louisiana Field Services LLC Delaware Targa Louisiana Intrastate LLC Delaware Targa LP Inc. Delaware Targa LSNG GP LLC Delaware Targa LSNG LP Delaware Targa Midstream GP LLC Delaware Targa Midstream Services Limited Partnership Delaware Targa NGL Pipeline Company LLC Delaware Targa North Texas GP LLC Delaware Targa North Texas LP Delaware Targa OPI LLC Delaware Targa Permian GP LLC Delaware Targa Permian Intrastate LLC Delaware Targa Permian LP Delaware Targa Retail Electric LLC Delaware Targa Resources Employee Relief Organization Texas Targa Resources Finance Corporation Delaware Targa Resources GP LLC Delaware Targa Resources Holdings GP LLC Delaware Targa Resources Holdings LP Delaware Targa Resources II LLC Delaware Targa Resources Investments Sub Inc. Delaware Targa Resources LLC Delaware Targa Resources Operating GP LLC Delaware Targa Resources Operating LP Delaware Targa Resources Partners LP Delaware Targa Resources Partners Finance Corporation Delaware Targa Resources Texas GP LLC Delaware Targa Straddle GP LLC Delaware Targa Straddle LP Delaware Targa Texas Field Services LP Delaware Targa Versado GP LLC Delaware Targa Versado LP Delaware Venice Energy Services Company, L.L.C. Delaware Venice Gathering System, L.L.C. Delaware Versado Gas Processors, L.L.C. Delaware Warren Petroleum Company LLC Delaware
